DETAILED ACTION
Amendments
The amendments dated 12/27/21 to the claims, specification, and abstract are entered. Claims 2-4 and 7-8 are cancelled. Claims 16-25 are newly entered. Claims 1, 5-6, 9-12, and 14-15 are amended. Claims 1, 5-6, and 9-25 are pending and addressed below.

Allowable Subject Matter
Claims 1, 5-6, and 9-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
In combination with all the other recited limitations, the newly defined features of the socket, present in each of the independent claims, is not fairly taught or suggested by the prior art.
Takagi (US 2019/0264984) teaches a socket (31) with a pipe shaped body (31a), a flanged portion (311) with a diameter larger than the socket body (Fig. 2) in contact with the ridge of the base (at the internal diameter of the opening of the ridge 251) and a sealing portion (312) extending from an end portion of the socket flange in an axial direction (see Fig. 2) which is inserted into the hole (central hole of 251); the base (25) has a depression (between the ridge (251) and the plate package (uppermost 27; Fig. 2) and the sealing portion is bend radially outward and disposed in the depression space (see T3; Fig. 2).
However, Takagi does not teach that the sealing portion has a diameter which is smaller than the diameter of the socket body.
Takagi does not appear to be modifiable based on the prior art to form such a feature without hindsight.

Ozawa (US 7,568,520) teaches a socket (4) with a flange (abutting top surface of 3) and bent sealing portion (4b) wherein the sealing portion has a smaller diameter (its narrowest point; see Fig. 3) than other body portions of the socket (such as the smallest diameter of 4a). However, the socket body cannot be construed as a “pipe shape” and the rationale for forming the various portions have Ozawa’s socket with its particular relative dimensions appears motivated by the same functions served by element 4a which necessitate that it not be pipe-shaped.

Likewise, other related sockets, such as that taught by Daisuke (EP 2,551,626; see Fig. 6 element 114a) do not provide motivation for forming the sealing portion (located in gap 119) with a smaller diameter than other portions of the device despite having an appropriate flange and pipe shape.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763